 


109 HRES 592 IH: Commemorating the life, achievements, and contributions of Alan Reich.
U.S. House of Representatives
2005-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 592 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2005 
Mr. Langevin (for himself, Mr. Ramstad, Mr. Owens, Mr. Van Hollen, Mr. Grijalva, and Mr. Lantos) submitted the following resolution; which was referred to the Committee on Education and the Workforce 
 
RESOLUTION 
Commemorating the life, achievements, and contributions of Alan Reich. 
 
Whereas Alan A. Reich was a well respected and loved member of his family and an inspirational figure in the disability community, whose life was devoted to civic involvement and efforts to improve the quality of life for individuals with disabilities; 
Whereas Alan Reich was born in Pearl River, New York; 
Whereas Alan Reich graduated from Dartmouth College in 1952, where he was an all-American track and field athlete, received a Master's degree in Russian literature from Middlebury College in 1953, along with a diploma in Slavic languages and Eastern European studies from the University of Oxford, and received an M.B.A. from Harvard University in 1959; 
Whereas Alan Reich was a brilliant linguist, who spoke 5 languages;  
Whereas Alan Reich served in the United States Army from 1953 to 1957, as an infantry officer and Russian language interrogation officer in Germany, and was named a member of the United States Army Infantry Officer Candidate School Hall of Fame; 
Whereas Alan Reich married his best friend and partner in life, Gay Forsythe Reich; they shared 50 years of marriage and were deeply committed to each other and their three children—James, Jeffrey, and Elizabeth; 
Whereas Alan Reich was employed from 1960 to 1970 as an executive at Polaroid Corporation when, at age 32, he became a quadriplegic due to a swimming accident which required him to use a wheelchair; 
Whereas, while Alan Reich was told he would not drive or write again, he relearned both skills and returned to work at Polaroid Corporation; 
Whereas Alan Reich joined the State Department from 1970 to 1975, as a Deputy Assistant Secretary for Educational and Cultural Affairs; 
Whereas Alan Reich then served as Director of the Bureau of East-West Trade for the Department of Commerce, before he was named the President of the United States Council for the International Year of Disabled Persons in 1978; 
Whereas, in this position, Alan Reich was the first wheelchair user to address the United Nations General Assembly when it opened the International Year of the Disabled in 1981; 
Whereas, in 1982, Alan Reich transformed the Council into the National Organization on Disability, an organization that is active on a local, state, and national level in seeking full and equal participation for people with disabilities in all aspects of life; 
Whereas Alan Reich founded the Bimillennium Foundation in 1984, to encourage leaders of nations worldwide to set Year 2000 goals aimed at improving the lives of people with disabilities; 
Whereas Alan Reich is past Chairman of the People-to-People Committee on Disability and, as Chairman of the Paralysis Cure Research Foundation and as President of the National Paraplegia Foundation, he worked to advance research in regeneration of the central nervous system; 
Whereas Alan Reich, who used a wheelchair for 43 years, led an effort that raised $1,650,000 to add the statue of President Franklin D. Roosevelt in a wheelchair to the former President's Memorial in Washington, DC, for reasons that he best expressed himself at the unveiling of the statue: The unveiling is a major national moment, the removal of the shroud of shame that cloaks disability. The statue will become a shrine to people with disabilities, but it will also inspire everyone to overcome obstacles. When you see the memorial that follows the statue, what will be in your mind is that he did all this from a wheelchair.; 
Whereas Alan Reich received the George H.W. Bush Medal in July of 2005, established to honor outstanding service under the Americans with Disabilities Act of 1990; 
Whereas Alan Reich, through his leadership in the disability community, encouraged millions of Americans with disabilities to overcome obstacles to lead more independent and successful lives; 
Whereas Alan Reich is survived by his wife, partner, and best friend, Gay, their two sons James and Jeffrey, their daughter Elizabeth, and 11 grandchildren; and 
Whereas Alan Reich passed away on November 8, 2005, and the contributions he made to his family, his community, and his Nation will not be forgotten: Now, therefore, be it 
 
That the House of Representatives— 
(1)honors the life, achievements, and contributions of Alan A. Reich; 
(2)recognizes that Alan Reich's distinguished career demonstrates the potential of all people with disabilities, and inspired and supported many Americans in their own efforts to overcome personal obstabcles; and 
(3)extends its deepest sympathies to the family of Alan Reich for the loss of a great and generous man. 
 
